DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 9/1/21 has been considered by the examiner.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-7, 9-15, 17-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (US 2017/0163245) in view of Ng (US 2018/0131290).
 	With respect to claim 1, Iyer discloses an impedance injection unit (IIU) system (Fig. 6 600), comprising: a plurality of IIUs (Fig. 6 400); and a controller, integrated with (Fig. 5 508) or coupled to (Fig. 4 408) the plurality of IIUs, to:
activate each of the plurality of IIUs to inject an impedance (paragraph 41) waveform onto a high voltage (HV) transmission line (Fig. 5 108). Iyer remains silent as to the sequence of activation. 	Ng discloses to activate each of the plurality of modules in a sequence (Fig. 6 AC voltage Waveform) of activation in each of a plurality of successive time periods (Fig. 6 t1-t12) to inject an impedance waveform onto a high voltage (HV) transmission line (Fig. 1 108); and repeatedly change an ordering (paragraph 104) of modules in the sequence of activation from one of the plurality of successive time periods to a next one of the plurality of successive time periods, to equalize electrical stress (paragraph 104) across the plurality of modules over the plurality of successive time periods. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to 
activate each of the plurality of IIUs in a sequence of activation in each of a plurality of successive time periods to inject an impedance (paragraph 41) waveform onto a high voltage (HV) transmission line; and repeatedly change an ordering of IIUs in the sequence of activation from one of the plurality of successive time periods to a next one of the plurality of successive time periods, to equalize electrical stress across the plurality of IIUs over the plurality of successive time periods, in order to equalize the stress to prolong the life of the IIU.
 	With respect to claim 2, Iyer in view of Ng make obvious the IIU system of claim 1, wherein to repeatedly change an ordering of IIUs in the sequence of activation from one of the plurality of successive time periods to a next one of the plurality of successive time periods comprises to repeatedly change the ordering of the IIUs in the sequence of activation from each of the plurality of successive time periods to the next one of the plurality of successive time periods (Ng paragraph 104).  	With respect to claim 3, Iyer in view of Ng make obvious the IIU system of claim 1, wherein to repeatedly change an ordering of IIUs in the sequence of activation from one of the plurality of successive time periods to a next one of the plurality of successive time periods comprises a rotation of the sequence (Ng paragraph 104).  	With respect to claim 4, Iyer in view of Ng make obvious the IIU system of claim 1, wherein the sequence of activation comprises a plurality of differing switching durations (Ng Fig. 1b).  	With respect to claim 5, Iyer in view of Ng make obvious the IIU system of claim 1, wherein the controller is to perform temporal balancing of the activation across the plurality of IIUs by cycling subgroups (Ng Fig. 7 Set1-Set4) of IIUs.  	With respect to claim 6, Iyer in view of Ng make obvious the IIU system of claim 1, wherein: the sequence of activation comprises activating and deactivating differing groups (Fig. 7 Set1-Set4) of IIUs for differing injection times in the sequence; and cumulative injection times of each of the differing groups of IIUs are made equal over the plurality of successive time periods (Ng paragraph 104).  	With respect to claim 7, Iyer in view of Ng make obvious the IIU system of claim 1, wherein to change the ordering of IIUs in the sequence of activation comprises a rotating switching sequencing (paragraph 104).  	 	With respect to claim 9, Iyer in view of Ng make obvious the IIU system of claim 4, wherein the sequence of activation further comprises a plurality of differing voltage amplitudes (Ng Fig. 3 B,C).  	With respect to claim 10, Iyer in view of Ng make obvious the IIU system of claim 1, wherein the plurality of IIU units (Fig. 4 400a,400b) is distributed over one or more impedance injection modules (IIMs) (Fig. 6 400) and operates under the control of one designated master controller (Fig. 4 408). 
 	With respect to claims 11-15 and 17, Iyer in view of Ng make obvious a method as set forth above. See claims 1-3, 5-6 and 9, respectively, for additional details.
 	With respect to claims 18-22 and 24, Iyer in view of Ng make obvious the tangible, non-transient, computer-readable media as set forth above. See claims 1-3, 5-6 and 9, respectively, for additional details.
Allowable Subject Matter
 	Claims 8, 16 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:   
 	With respect to claim 8, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, to repeatedly change an ordering of IIUs in the sequence of activation the controller is to count a number of injection cycles as a basis for sequential rotational switching, and implement a rotational switching after a predetermined count of the injection cycles.  	With respect to claim 16, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, repeatedly changing the ordering comprises: counting a number of injection cycles as a basis for sequential rotational switching; and implementing a rotational switching after each predetermined count of the injection cycles, for the successive time periods. 
 	With respect to claim 23, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, to repeat the changing the ordering, the instructions are further for the processing device to: count a number of injection cycles as a basis for sequential rotational switching; and perform a rotational switching after a predetermined count of the injection cycles, for the successive time periods.  	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kreikebaum (US 11,159,046) discloses the use of impedance injection modules.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839